Citation Nr: 0907893	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type 2.

3.  Entitlement to service connection for a skin disorder, 
claimed as rash due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  

Subsequent to the issuance of the most recent supplemental 
statement of the case in November 2007, the Veteran submitted 
medical evidence pertaining to his claim for service 
connection for diabetes mellitus to the Board without waiver 
of RO consideration; as the Board is granting that claim, 
there is no prejudice to the Veteran in the Board's 
consideration of that evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).

The Board will address the issue of entitlement to service 
connection for a skin disorder, claimed as rash due to Agent 
Orange exposure, on the merits, as it is a separate claim 
from the claim for service connection for inservice 
aggravation of acne that was denied in a December 2002 rating 
decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The Veteran has been provided the pertinent laws and 
regulations regarding service connection and has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

The Board grants herein reopening of a claim for service 
connection for PTSD.  The Board then REMANDS, for additional 
development, that reopened claim.  The remanded claim will be 
addressed by the RO, via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was denied in a December 2002 rating decision on the 
basis that the Veteran did not have a diagnosis of PTSD.

2.  Evidence received since the prior final December 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of sustaining the claim on appeal.

3.  The Veteran served in Vietnam during the presumptive 
period and has a current diagnosis of type 2 diabetes 
mellitus.

4.  There is no competent evidence that relates a skin 
disorder to service or any incident of service, including 
exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  The RO's December 2002 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's type 2 diabetes mellitus is presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Service connection for a skin disorder, to include as 
secondary to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received for the claim for service 
connection for PTSD has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard, 4 Vet. App. at 392-94: Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim for service connection for diabetes 
mellitus, the duty to notify and assist has been met to the 
extent necessary to grant the claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard, 4 
Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Preadjudication notice regarding the claim of service 
connection for a skin disorder was sent in May 2005.  
Although the notice did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim for service connection, such error was 
harmless given that service connection for that disorder is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  In this case, VA need not 
obtain an examination for the claim for service connection 
for a skin disorder as the evidentiary record does not show 
that the Veteran currently suffers from a skin disorder that 
may be associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for Service Connection for PTSD

The Veteran submitted his original claim for service 
connection for PTSD in June 2002.  The RO denied this initial 
claim in a December 2002 rating decision, finding that there 
was no current diagnosis of PTSD and no verification of the 
Veteran's claimed stressors.  The Veteran appealed this 
rating, however, after a statement of the case was issued in 
July 2003, he did not perfect his appeal.  Therefore, the 
RO's decision of December 2002 is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The evidence at the time of the December 2002 rating decision 
included the Veteran's available service treatment and 
personnel records, and medical records from the Veteran's 
private physician.  These records did not include a diagnosis 
of PTSD.

Evidence submitted since that time includes VA treatment 
records dated in March 2005 and April 2005 that include 
diagnoses of PTSD.  This evidence is new because it has not 
previously been considered.  It is also material because it 
relates to the previously unestablished fact that the Veteran 
has a current diagnosis of PTSD.  As the evidence is new and 
material, the claim is reopened.

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for certain conditions listed under 38 
C.F.R. § 3.309(e), including type 2 diabetes mellitus and 
chloracne or other acneform diseases consistent with 
chloracne, will be presumed if the condition becomes manifest 
to a degree of 10 percent disabling or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

Diabetes Mellitus

The Veteran's personnel records indicate that he served in 
the Republic of Vietnam during his period of service in the 
United States Marine Corps.  He is thus presumed to have been 
exposed to herbicides.

A private physician's statement dated in April 2008 indicates 
that the Veteran has type 2 diabetes mellitus, and that the 
diagnosis was established in January 2008.  As the veteran is 
presumed to have been exposed to herbicides during service 
and has been diagnosed as having type 2 diabetes, service 
connection for diabetes mellitus is established on a 
presumptive basis.  


Skin Disorder

The veteran is seeking service connection for a skin disorder 
which he alleged is due to exposure to herbicides (Agent 
Orange) in service.  As noted above, the record indicates 
that he served in Vietnam.  Exposure to herbicides is 
conceded.  

The service treatment records note that mild acne was noted 
on the Veteran's enlistment examination in November 1968.  In 
June 1969, the Veteran was seen with simple acne vulgaris on 
the chest and back.  In August 1971, mild to moderate acne 
was noted over the neck and shoulders.  In September 1971, 
mild cystic acne was noted on the chest and back.  The 
service separation examination in December 1971 noted a 
normal skin examination.  

The Board notes that service connection for acne based on 
aggravation during service was denied in the December 2002 
rating decision; the current claim is for service connection 
for a skin disorder based on exposure to Agent Orange.

An October 2001 private treatment record noted a complaint of 
reoccurring rash.  Examination noted rash under his arm and 
groin, tinea cruris.

A VA Agent Orange examination in February 2004 noted 
complaint of recurrent rashes all over his body.  Examination 
noted only a four inch scar.

The record does not show a diagnosis of chloracne.  
Therefore, the nexus presumption found in 38 C.F.R. § 
3.309(e) is not applicable as to this claim.

The record also presents no basis for a grant of service 
connection for a skin disorder on a direct basis.  The 
veteran was not seen in service for a skin disorder other 
than acne.  Furthermore, no medical professional has provided 
competent medical evidence linking any currently diagnosed 
skin condition to any aspect of his active service, to 
include his presumed exposure to herbicides in service.  

The only evidence supporting the Veteran's claim of service 
connection for a skin disorder are his written statements and 
hearing testimony, and those of his family members.  However, 
as laypersons without the appropriate medical training and 
expertise, the Veteran and his relatives simply are not 
competent to render a probative opinion on a medical matter, 
to include diagnosis or etiology of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
service connection for a skin disorder is denied.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD and the claim 
is reopened.

Service connection for diabetes mellitus type 2 is granted.

Service connection for a skin disorder, claimed as skin rash 
due to Agent Orange exposure, is denied.


REMAND

The Veteran has been diagnosed with PTSD but there has been 
no verification that an in-service stressor occurred.  His 
service records do not contain medals or decorations that 
specifically denote combat with the enemy.  The RO determined 
that the Veteran's accounts of his stressors in Vietnam were 
not sufficiently specific to be verifiable.  It stated that 
the Veteran did not refer to experiencing any attacks on the 
base at Danang, but only while on various missions in a 
supply truck.  However, as pointed out by the Veteran's 
representative, he has specifically recalled his initial 
arrival in Vietnam as involving a rocket attack on the base 
at Danang.  His service personnel records show that the 
Veteran arrived in country at Danang on November 22, 1970.  
This incident appears to be capable of verification.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors.  In particular, the JSRRC 
should review the veteran's unit(s) 
records and note whether there is any 
corroboration of the following incident: a 
rocket attack on the base at Danang on the 
date the Veteran landed in Vietnam, 
November 22, 1970.

2.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.  

3.  If, and only if, the AMC/RO determines 
that the record verifies the existence of 
a stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  
The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce PTSD 
by the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

4.  When the AMC/RO is satisfied that the 
record is complete and the psychiatric 
examination, if appropriate, is adequate 
for rating purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  If 
the claim is still denied the AMC/RO must 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow them an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


